Citation Nr: 0937440	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  08-17 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to an initial evaluation higher than 10 
percent for service-connected tinnitus.  


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from June 1961 to April 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

An appellant is entitled to representation at all stages of 
an appeal.  See 38 C.F.R. 
§ 20.600 (2008).  In order to designate a recognized 
organization as his or her representative, a claimant must 
execute a VA Form 21-22, Appointment of Veterans Service 
Organization as Claimant's Representative.  See 38 C.F.R. 
§ 20.602 (2008).  In a June 2007 letter, the RO informed the 
Veteran that he could appoint a Veterans Service Organization 
to represent him and provided him a list of Veterans Service 
Organizations.  In July 2007, the Veteran completed a VA Form 
21-22 and designated "any authorized rep" as his 
representative.  However, the Veteran failed to appoint a 
specific representative on the VA Form 21-22.  In an August 
2007 letter, the RO informed the Veteran that it had no 
record of him appointing a service organization or 
representative and informed the Veteran that it could contact 
the RO for a listing of recognized Veterans Service 
Organizations and/or representatives.  In subsequent letters 
dated in November 2007 and April 2008, the RO again informed 
the Veteran that he could be represented in his appeal.  In 
an April 2009 letter, the RO informed the Veteran that it was 
certifying his appeal to the Board and, once more, notified 
him that he could appoint a representative to represent him 
before the Board.  The Board later advised the Veteran in 
another April 2009 letter that his wishes for representation 
were unclear after reviewing his file and informed him that 
he could represent himself, appoint a Veterans Service 
Organization, or appoint a private attorney to represent him 
in his claim.  Despite the aforementioned correspondence, the 
Veteran has not clarified his apparent prior attempt to 
appoint a representative and has not otherwise properly 
appointed a representative at any time with respect to his 
claim.  Thus, the Board notes that he is unrepresented in the 
instant appeal.

As will be explained in greater detail below, the Veteran has 
filed a notice of disagreement (NOD) with respect to the 
assignment of an initial 10 percent disability rating for 
tinnitus.  However, no statement of the case has been issued.  
The Court has held that where a claimant files a notice of 
disagreement and the RO has not issued a statement of the 
case (SOC), the issue must be remanded for issuance of an 
SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Thus, the issue of entitlement to an evaluation higher than 
10 percent for service-connected tinnitus is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

Resolving all doubt in favor of the Veteran, the evidence 
shows that the Veteran's current bilateral hearing impairment 
as defined by 38 C.F.R. § 3.385 is related to acoustic trauma 
sustained during his period of active military service. 


CONCLUSION OF LAW

Bilateral hearing loss was incurred as a result of active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).   

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the claimant 
of the criteria for assigning disability ratings and for 
award of an effective date.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

In light of the full grant of benefits sought on appeal in 
this decision, no further notification or assistance is 
necessary to develop facts pertinent to the Veteran's claim.  
To the extent that any notice defect exists, the agency of 
original jurisdiction (AOJ) will remedy the defect when 
effectuating the award of benefits.  

Analysis 

The Veteran contends that his current bilateral hearing loss 
is related to acoustic trauma sustained during active 
military service.  The Veteran asserts that he was exposed to 
excessive military noise, to include the loud noise of 
pneudraulic and hydraulic equipment and engines, without ear 
protection while serving as a missile pneudraulic repairman 
with the Air Force.  The Veteran has further reported that he 
began to have difficulty hearing during active service or, in 
the alternative, shortly thereafter.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2008).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).  Where a veteran served continuously for 
ninety (90) days or more during a period of war or after 
December 31, 1946, and manifests certain chronic diseases, 
such as sensorineural hearing loss to a degree of 10 percent 
or more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
However, lay persons can provide an eye-witness account of a 
veteran's visible symptoms.  See, e.g., Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay 
evidence concerning manifestations of a disease may form the 
basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may 
be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2008).  VA regulations, 
however, do not preclude service connection for a hearing 
loss that first met VA's definition of disability after 
service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
Further, where a current disability due to hearing loss is 
present, service connection can be granted for a hearing loss 
disability where the veteran can establish a nexus between 
his current hearing loss and a disability or injury he 
suffered while he was in military service.  Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).

In the present case, the medical evidence of record clearly 
shows that the Veteran currently suffers from a bilateral 
hearing impairment as defined by VA regulation.  38 C.F.R. 
§ 3.385 (2008).  

Although the Board observes that the August 2007 QTC 
audiologist was unable to diagnose hearing loss due to the 
poor reliability of the Veteran's audiometric results, the 
record contains a VA treatment record dated in October 2007 
that definitively shows a bilateral hearing loss as defined 
by VA regulation.  Indeed, at that time, the Veteran 
exhibited pure tone thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
75
95
85
75
85
LEFT
30
35
40
60
75

The audiologist noted impressions of severe to profound 
sensorineural hearing loss in the right ear and mild 
sensorineural hearing loss from 250 through 2000 falling to a 
moderate to profound sensorineural hearing loss from 3000 
through 8000 Hz in the left ear.  The audiologist also wrote 
that the audiometric findings for both ears were similar to 
previous results shown in June 2006.    

Additionally, the Board notes that the Veteran underwent an 
audiological evaluation in December 2007 in connection with 
his claim and the December 2007 VA audiologist noted that the 
Veteran demonstrated pure tone thresholds, in decibels, as 
follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
70
90
75
65
70
LEFT
25
35
25
50
75

Speech audiometry revealed speech recognition ability of 8 
percent in the right ear and of 96 percent in the left ear.

The Board also finds that the Veteran suffered acoustic 
trauma in service.  In this regard, the Board notes that the 
Veteran has competently reported having been exposed to the 
loud noise of pneudraulic equipment during his period of 
active military service and the Veteran's DD Form 214 reveals 
that he had a military occupational specialty (MOS) of 
missile pneudraulic repairman during his period of active 
service.  Additionally, an April 1962 service health record 
entry notes that the Veteran presented for treatment for 
ringing in his left ear and headache after having fired a gun 
a couple of days before (i.e., on Saturday); the noted 
impression at that time was ringing in the left ear probably 
secondary to sound trauma.  [Notably, three days later, the 
Veteran reported that the ringing had stopped but his head 
still felt like it was going to "pop."  The Veteran further 
reported at that time that he also had developed a cold.]  As 
the Veteran's competent account of exposure to military noise 
is shown to be consistent with the circumstances of his 
service as well as the documentation noted in the service 
treatment records, the Veteran's assertion of in-service 
noise exposure is deemed credible and is afforded great 
probative value.  

Thus, having determined that the Veteran has current 
bilateral hearing loss and suffered from acoustic trauma in 
service, the Board must next consider whether the claimed 
disorder is related to in-service acoustic trauma.  Notably, 
there is both favorable and unfavorable evidence of record 
regarding the question of whether a nexus relationship exists 
between the Veteran's current hearing loss and active 
service.    

In evaluating the evidence unfavorable to the Veteran's 
claim, the Board observes that his service treatment records 
are absent of any references to hearing problems after April 
1962 and the Veteran's hearing was shown to be within normal 
limits at the February 1965 discharge examination.  
Additionally, the first medical documentation of a bilateral 
hearing impairment included in the record is dated in 2007, 
which is many years after service.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  Furthermore, the December 2007 
VA audiologist concluded that it was less likely than not 
that the Veteran's current hearing loss was due to his 
military service based on his review of the claims folder and 
examination of the Veteran.  In support of his conclusion, 
the examiner explained that review of the Veteran's claims 
folder was consistent with hearing sensitivity within normal 
limits for both ears during service to include prior to 
discharge and there was an absence of any clinical evidence 
substantiating a delayed-onset component to hearing loss 
related to noise exposure.  

However, in support of the claim, the Board observes that 
documentation in the service treatment records shows that the 
Veteran experienced acoustic trauma in service and sought 
treatment for a hearing-related problem due to acoustic 
trauma in April 1962, as noted above.  The Veteran has also 
competently reported that he initially began to experience 
hearing problems in service or shortly thereafter and has 
experienced such problems since that time.  Furthermore, a 
private audiologist, in an October 2007 letter, concluded 
that it was as likely as not that the Veteran's hearing loss 
was the result of his exposure to hazardous noise while in 
the service based on his review of the Veteran's service 
history.    

In consideration of the above, the Board is aware that there 
is an absence of medical evidence of record showing treatment 
for hearing loss until many years after service and the first 
documentation of a bilateral hearing impairment is dated in 
2007.  However, as noted above, the Veteran has reported a 
history of hearing problems since service.  Although the 
Veteran is a lay person and, consequently, is not competent 
to provide an opinion regarding the severity of hearing loss 
or diagnose a hearing impairment as defined by VA regulation, 
he is competent to report his history of hearing difficulties 
and the onset of such difficulties.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  There is further no 
indication that the Veteran's account of a continuity of 
symptomatology since service is not credible, particularly 
given the documented in-service treatment in April 1962 for 
ringing in his left ear due to probable sound trauma.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
(finding that the Board may weigh the absence of 
contemporaneous evidence against the lay evidence in 
determining credibility, but the Board cannot determine that 
lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence.).  

Additionally, in evaluating the medical opinion evidence, the 
Board recognizes that it is unclear whether the October 2007 
private audiologist actually reviewed the Veteran's service 
treatment records or otherwise relied upon the history as 
reported by the Veteran in rendering his opinion while, 
conversely, the December 2007 VA audiologist clearly 
acknowledged review of the claims folder in the rendering of 
his opinion.  However, the Veteran's history of in-service 
acoustic trauma as discussed by the private audiologist in 
the October 2007 letter is shown to be consistent with the 
record.  Consequently, the private audiologist's opinion is 
based upon sufficient facts and data and may not be rendered 
inadequate or without probative value despite the uncertainty 
regarding whether his opinion was based on review of the 
Veteran's service treatment records.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008) (a private examiner's opinion 
cannot be rejected solely because it was not based on claims 
file review.).  

Thus, in light of the foregoing, the Board finds that there 
is an approximate balance of positive and negative evidence 
as to the material issue of whether the Veteran's currently 
diagnosed bilateral hearing impairment is related to his 
period of active service.  As the evidence is in relative 
equipoise, the Board resolves any reasonable doubt in favor 
of the Veteran and finds that service connection for hearing 
loss is warranted.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. §  3.102 (2008).   


ORDER

Entitlement to service connection for hearing loss is 
granted.  


REMAND

The record reflects that service connection was granted for 
tinnitus and a 10 percent disability rating was assigned 
effective June 18, 2007 in the August 2007 rating decision.  
The Veteran later wrote in his May 2008 VA Form 9 that his 
condition of tinnitus had been a severe handicap for him in 
his ability to provide for his family and he has had to be 
self-employed because of his communication difficulties.  
Given VA's uniquely pro-claimant benefits system, the Board 
construes the Veteran's May 2008 statement as a NOD with 
respect to the initial disability rating assigned for 
service-connected tinnitus.  

The Board notes that the May 2008 NOD was received by the RO 
within a year of the August 2007 rating decision and is, 
thus, timely.  38 U.S.C.A. § 7105 (West 2002).  As a timely 
NOD regarding the issue of entitlement to a higher initial 
rating for tinnitus has been submitted, a remand is required 
in order to provide the Veteran with a statement of the case.  
See Manlincon v. West, 12 Vet. App. 238 (1999) (holding the 
Board should remand the issue for the issuance of a statement 
of the case when a notice of disagreement has been timely 
filed); 38 U.S.C.A. 
§ 7105(d)(1) (West 2002).  Thereafter, the Veteran must 
submit a timely substantive appeal in order for this issue to 
be perfected for appeal to the Board.   38 U.S.C.A. 
§ 7105 (West 2002).  

Accordingly, the case is REMANDED for the following action:

The RO/AMC should issue the Veteran a 
statement of the case with respect to his 
claim of entitlement to an initial 
evaluation higher than 10 percent for 
service-connected tinnitus, to include 
notification of the need and the 
appropriate time period in which to file a 
substantive appeal.  If a timely 
substantive appeal is filed, this issue 
should be returned to the Board for 
appellate review.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


